                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

WILLIAM LEE GRANT II,

                Plaintiff,

v.                                                                     No. 1:19-cv-01077-JHR

U.S. DEPARTMENT OF DEFENSE, et al.,

                Defendants.

                    MEMORANDUM OPINION AND ORDER
            TRANSFERRING VENUE TO CENTRAL DISTRICT OF ILLINOIS

        THIS MATTER comes before the Court on Plaintiff's Civil Liberties Complaint, Doc. 1,

filed November 18, 2019 ("Complaint"). For the reasons stated below, the Court concludes the

District of New Mexico is not a proper venue for this case and TRANSFERS this case to the

Central District of Illinois.

        Plaintiff states: "Venue is proper pursuant to: 28 USC 1[39]1(e)(1)(A) and 28 USC

1391(b)(3). The Missile Defense Agency is located in New Mexico." Complaint at 4. Section

1391(e)(1)(A) provides that a civil action in which a defendant is an agency of the United States

may be brought in any judicial district in which a defendant in the action resides. Section

1391(b)(3) is quoted in the following paragraph. Plaintiff has not established that the District of

New Mexico is the proper venue for this case because there are no allegations in the Complaint

indicating that the Missile Defense Agency is a defendant in this case, or that any Defendant

resides in the District of New Mexico.

        The statute governing venue in general states:

        Venue in general.--A civil action may be brought in—

        (1) a judicial district in which any defendant resides, if all defendants are residents
        of the State in which the district is located;
        (2) a judicial district in which a substantial part of the events or omissions giving
        rise to the claim occurred, or a substantial part of property that is the subject of the
        action is situated; or

        (3) if there is no district in which an action may otherwise be brought as provided
        in this section, any judicial district in which any defendant is subject to the court's
        personal jurisdiction with respect to such action.

28 U.S.C. §1391(b). “The district court of a district in which is filed a case laying venue in the

wrong division or district shall dismiss, or if it be in the interest of justice, transfer such case to

any district or division in which it could have been brought.” 28 U.S.C. § 1406(a).

        Plaintiff, who is proceeding pro se, lists the U.S. Department of Defense, Central

Intelligence Agency, and Special Collection Service, as defendants in the caption of the Complaint.

The Complaint alleges: "The Commander-in-Chief (Ronald Reagan) directed the Secretary of

Defense to create [Plaintiff] to predict future nuclear attacks." Complaint at 2. The Secretary of

Defense "dropped off [Plaintiff] in Springfield, Illinois in 1992." Complaint at 2. Other allegations

refer to the actions of State of Illinois officials, Plaintiff's dentist and optometrist, federal officials

and other persons.

        The Court concludes that the District of New Mexico is not a proper venue for this case

under § 1391(b), because there are no allegations that a defendant resides in the District of New

Mexico or that any of the events or omissions giving rise to the claim occurred in the District of

New Mexico. The Court transfers this case to the Central District of Illinois because some of the

events giving rise to this case apparently occurred in or near Springfield, Illinois, where Plaintiff

resides, which is located in the Central District of Illinois.

        IT IS ORDERED that this case is TRANSFERRED to the Central District of Illinois.



                                                 _____________________________________
                                                 JERRY H. RITTER
                                                 UNITED STATES MAGISTRATE JUDGE


                                                    2
